                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                              PENDLETON DIVISION


 JOANN MARIA REYES,

                          Plaintiff,                      Civil No. 2:18-cv-01487-YY


 COMMISSIONER OF SOCIAL
 SECURITY,

                      Defendant.
                       -----------------------------------------------------------
                                Order Awarding Attorney’s Fees
                           pursuant to the Equal Access to Justice Act,
                                       28 U.S.C. § 2412(d)

        Before the Court is the Motion of Plaintiff, Joanna Maria Reyes, for award of attorney’s
fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as
well as the position of the defendant commissioner, if any, and recognizing the Plaintiff’s waiver
of direct payment and assignment of EAJA to her counsel,

        IT IS HEREBY ORDERED that attorney fees, expenses, and costs in the total amount
of Six Thousand One Hundred Nine Dollars and Seventy-Seven Cents ($6,109.77) pursuant to
the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are awarded to Plaintiff. Astrue v. Ratliff,
130 S.Ct. 2521 (2010).

The Court hereby awards EAJA fees, broken down as follows:

       1. Plaintiff is awarded 2.8 hours in 2018 at $201.60 per hour in the amount of $564.48 for
attorney’s fees under 28 U.S.C. § 2412(d);

        2. Plaintiff is awarded 23.3 hours in 2019 at $204.25 per hour in the amount of $4,759.03
for attorney’s fees under 28 U.S.C. § 2412(d);

       3. Plaintiff is awarded 7.7 hours at $100.00 per hour in the amount of $770.00 for
Paralegal Services.

      4. Plaintiff is awarded $16.62 in expenses for Certified Mail for service of Summons and
Complaint.

       If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees, expenses,
and costs are not subject to offset allowed under the Department of the Treasury’s Offset
Program (TOPS), then the check for EAJA fees, expenses, and costs shall be made payable to
Plaintiff’s attorney, Edward A. Wicklund.

        Whether the check is made payable to Plaintiff or to Edward A. Wicklund, the check
shall be mailed to Edward A. Wicklund at the following address:

       250 South Clinton Street
       Suite 210
       Syracuse, NY 13202



So ordered.


                                                  /s/ Youlee Yim You
Date: November 14, 2019                    _____________________________
                                           Youlee Yim You
                                           United States Magistrate Judge
